Citation Nr: 1705968	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  15-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction of nonservice-connected (NSC) pension benefits based on the receipt of unreported income identified in an Income Verification Match (IVM), was proper.


REPRESENTATION

Appellant represented by:	William M. Burbank, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota which reduced NSC pension benefits based on an increase in countable income based on sources identified in an IVM.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521 (West 2015); 38 C.F.R. § 3.23 (2016).  Additionally, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274  and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3 (a), 3.23, 3.274.

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271 (2016).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (a)(3) (2016).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  

Total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272 (g)(1)(iii); 38 U.S.C.A. § 1503 (a)(8) (2016).  If a veteran has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to the facility may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  

The record shows that NSC pension benefits were reduced based on the Veteran's receipt of unreported income identified by IVM information.  While the Veteran was asked to verify whether he had received additional sources of income in June 2014 correspondence, and to submit tax documentation or financial statements from the identified financial institutions in August 2014, no response was received prior to the reduction of benefits. 

The Veteran and his representative contend that disbursements from accounts identified in the IVM were made prior to the relevant appeal period, and did not represent income, but instead, contend that the Veteran liquefied his assets prior to applying for benefits.  Additionally, he contends that unreimbursed medical expenses in the form of expenses at an assisted living facility should be deducted from countable income.  

The Veteran was awarded special monthly pension based on the need for aid and attendance, effective August 31, 2010 and the record shows that he resides at an assisted living facility which provides medical services, including medication management.  Thus, his assisted living expenses are deductible from countable income.  Additionally, he and his representative have submitted a financial statement from Franklin Templeton showing that a distribution in the amount of $27,489.00 was received in February 2010, the time the Veteran began receiving care at an assisted living facility and prior to the relevant appeal period.  However, in a January 2016 supplemental statement of the case, the RO indicated that while the February 2010 disbursement was not counted as income, the total value of the Veteran's net worth is not clear from the record.

The Board finds that question of whether the Veteran's net worth is a bar to entitlement NSC pension benefits has been raised by the record and is inextricably intertwined with the underlying claim of whether the reduction of nonservice-connected (NSC) pension benefits was proper.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes that in determining whether the Veteran's net worth is excessive, it is necessary to determine if it is reasonable that some part of the corpus of such estate be consumed for a veteran's maintenance.  See 38 U.S.C.A. § 1522 (a); 38 C.F.R. § 3.274 (a). 

In a February 2012 Improved Pension Eligibility Verification report, the Veteran identified medical expenses in excess of his yearly income, indicating that he is eligible to receive pension benefits based on countable income.  In order to afford the Veteran every benefit of the doubt, the Board finds that he should be afforded an additional opportunity to submit his tax returns and statements from financial institutions previously identified in a IVM to verify his total income and net worth during the relevant appeal period.  Additionally, the question of whether the net worth is a bar to the receipt of NSC pension benefits is remanded to the RO for initial consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran submit appropriate documentation to assess his net worth and countable income from the relevant appeal period from September 2010 to present, to include tax returns and statements from relevant financial institutions previously identified in an IVM.  The AOJ should conduct any additional development deemed necessary to address the question of whether the Veteran met the income and net worth requirements for the receipt of NSC pension benefits during the relevant appeal period.

2. After all development has been completed, the AOJ should readjudicate the appeal, to include the question of  whether the Veteran's income and/or net worth are a bar to the receipt of nonservice-connected pension benefits.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

